EX PARTE QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 03/02/2021 is/are being considered by the examiner.
Claims 16, 19-20, 22-23, 25-26 are pending:
Claims 1-15, 17-18, 21, 24 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Objection for not shown claimed matter is maintained.
Applicant as corrected the improper projection line.
Applicant has still not properly numbered the views presented on page 2/2 of their drawings.
To aid applicant in overcoming the instant objection that has remained through all office actions, please see the annotated version of page 2/2 shown below. There are three (3) views presented on the page. Two (2) of the views as indicated by the rectangles have been numbered, while one (1) view as indicated by the oval has not been numbered. 
There are at least two ways applicant can overcome the instant objection: (A) properly number the views presented on the page, i.e. label a “Fig 5”, or (B) amend the drawings such that only a number of views are presented which corresponds to the numbering that is currently presented.
Correction is required.

    PNG
    media_image1.png
    963
    747
    media_image1.png
    Greyscale


Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered. 
The objection to Claim 16 bullet 1 (instant L11) is maintained, as without the amendment the clarity of the claim is lacking
Applicant has overcome the objection to Claim 16 bullet 2.

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejection have been fully considered and are persuasive.  The 35 USC 112a rejection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Hatsugai (US 7,618,239) and Kim (US 6,685,433) have been fully considered and are persuasive. The 35 USC 103 art rejections of record has been withdrawn.
In particular, applicant’s arguments , page 8-9, that Hatsugai fails to disclose a blade contour over 40% of the radial length of the impeller blade in combination with the shape of the blade contour being as defined by the recited formula was persuasive.


Drawings
The drawings are objected to because (please review MPEP 1.84):
Fig4
Improper numbering of views, see MPEP 1.84(h) and (u)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 26, “A fan comprising a fan and the impeller according to Claim 16.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 


Claim Objections
Claims are objected to because of the following informalities:  
Claim 16
L11, amend “the blade contour on the first radial inward …” or equivalent, to improve claim clarity
Appropriate correction is required.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance, pending the formal matters discussed above:
Claim 16
The prior art of record fails to anticipate or render obvious the limitations of claim 16, and in particular “the blade contour on the first radial inward section extends radially over at least 40% of the length of the impeller blade along the radial direction and the blade contour on the first radially inward section geometrically forms an edge design with a first formula blade contour of f(x) = n * (0.025 * x^2 - 0.8 * x + c) where n is 3 >= n >= 1/3, d >= x >= d/50 and 11 <= x <= 33 and c is a variable number” in combination with the remaining limitations of the claim.
Claim 19-20, 22-23, 25-26 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Ex parte Quayle
This application is in condition for allowance except for the following formal matters as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747